United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
INTERNAL REVENUE SERVICE,
)
Holtsville, NY, Employer
)
___________________________________________ )
J.M., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 15-21
Issued: March 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On October 6, 2014 appellant filed a timely appeal from an April 9, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As the last merit decision
was issued on February 14, 2014 more than 180 days from the filing of this appeal, the Board
does not have jurisdiction over the merits of the claim. Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the nonmerit decision.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred eighty days from April 9, 2014, the date of OWCP’s last decision, was
October 6, 2014. Since using October 8, 2014, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 6, 2014, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 6, 2013 appellant, then a 66-year-old clerk and assistant filed a traumatic
injury claim alleging that on that date, she was walking and tripped over the saddle of the
threshold that was in the doorway. She indicated that she fell face first, skinned her knee, and
her mouth hit the floor. Appellant indicated that her tooth was loosened and she hurt her back in
the performance of duty. She stopped work on that date. The employing establishment checked
the box “no” in response to whether appellant was in the performance of duty. It noted that she
was entering the building for work.
By letter dated August 29, 2013, OWCP informed appellant of the type of evidence
needed to support her claim and requested that she submit such evidence within 30 days.
OWCP received a statement from appellant and a diagram describing the area and
location of her fall. Appellant indicated that the fall occurred at 6:55 a.m.
By decision dated October 2, 2013, OWCP denied appellant’s claim on the grounds that
she failed to establish the medical component of fact of injury. It noted that they did not receive
any medical evidence containing a diagnosis in connection with the work event.
On November 12, 2013 appellant requested reconsideration and submitted additional
medical evidence. This included a November 5, 2013 duty status report from Dr. Brian Morelli,
a Board-certified orthopedic surgeon, who diagnosed a spinal contusion and indicated that
appellant could not work. In an attending physician’s report of the same date, Dr. Morelli
diagnosed spinal contusion and exacerbation of degenerative disease secondary to a fall. He
checked a box yes to indicate that appellant’s trip and fall at work caused her condition.
In a decision dated February 14, 2014, OWCP denied modification of the October 2,
2013 decision.
On March 24, 2014 OWCP received appellant’s request for reconsideration. Appellant
indicated that she was under the impression that if she fell at work during working hours and had
a witness, her claim would be covered as she was in the performance of her duties. She noted
that a security guard picked her up bleeding and a nurse helped her to a wheelchair.
Evidence submitted included copies of photographs of herself and a summary of answers
from her traumatic injury claim form.3 Appellant resubmitted copies of Dr. Morelli’s
November 5, 2013 duty status and attending physician’s reports. Also resubmitted was a
January 13, 2014 letter from the employing establishment advising appellant that she had
received an overpayment of salary due to a time and attendance adjustment.
3

The copies of photographs are only partially viewable due to poor image quality.

2

In a decision dated April 9, 2014, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”5
Section 10.608(b) of Title 20 of the Code of Federal Regulations provide that any
application for review of the merits of the claim which does not meet at least one of the
requirements listed in section 10.606(b) will be denied by OWCP without review of the merits of
the claim.6
ANALYSIS
Appellant disagreed with the denial of her traumatic injury claim and timely requested
reconsideration. The underlying issue on reconsideration is medical in nature, whether the
August 6, 2013 work incident caused or contributed to an injury.
On reconsideration, appellant argued that she was under the impression that if she fell at
work during working hours and had a witness, her claim would be covered as she was in the
performance of her duties. She noted that a security guard picked her up bleeding and a nurse
helped her to a wheelchair. The Board finds that the falling incident on August 6, 2013 is not in
dispute. Rather, OWCP denied the claim because the medical evidence submitted did not
contain medical opinion evidence explaining how her back, tooth, and knee conditions were
caused or aggravated by specific factors of her employment. This argument by appellant does
not show that OWCP made a legal error nor does it advance a relevant legal argument not
previously considered by OWCP.
Furthermore, appellant did not submit new medical evidence addressing whether her
employment contributed to her claimed condition. Although she resubmitted November 5, 2013
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b).

6

Id. at § 10.608(b).

3

medical reports from Dr. Morelli, the Board has held that evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.7 Likewise, resubmission of the January 13, 2014 letter from the employing
establishment with regard to an overpayment is not relevant. The summary of answers from her
traumatic injury claim form is essentially repetitive of information on her August 6, 2013 claim
form and does not serve as a basis for reopening the claim. The copies of photographs, while
new, are not relevant to the underlying medical issue. The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.8
Appellant therefore did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or
constitute new and relevant evidence not previously considered. As she did not meet any of the
necessary regulatory requirements, she is not entitled to further merit review.
On appeal, appellant submitted new medical evidence. However, the Board has no
jurisdiction to review this evidence for the first time on appeal.9
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

7

James W. Scott, 55 ECAB 606 (2004).

8

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

9

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the April 9, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

